Citation Nr: 1608847	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In September 2009 and June 2012, the Veteran testified at hearings conducted by a Decision Review Officer (DRO) and the undersigned Veterans' Law Judge (VLJ), respectively.  Transcripts of both hearings have been associated with the claims file.

This case was previously before the Board in May 2013, January 2014, and July 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that during the June 2012 Board hearing, the Veteran described poor memory and concentrating during his final employment, in 1994, that prevented him from doing his job as an aviation monitor.  This testimony raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.
FINDING OF FACT

The preponderance of the evidences shows that the Veteran's service-connected disabilities do not preclude him from securing and maintain all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in May 2013, February 2014, and February 2015.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2013 and a supplementary statement of the case (SSOC) in April 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his employability in March 2015.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for a TDIU.  The VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected disabilities and how they affected his employment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a TDIU.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in June 2010.  The Board specifically instructed the RO to obtain all VA and private treatment records, provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, to specifically include VA Form 21-8940, schedule the Veteran for an examination to assess his employability, and to readjudicate the claim on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder, the Veteran was sent a Duty to Assist letter in February 2015 asking him to fill out and submit a Form 21-8940, but there was no response from the Veteran.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran was afforded examinations to address his employability in March 2015.  Thereafter, the Veteran's claim was readjudicated in an April 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria and Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for traumatic encephalopathy, claimed as cerebral contusion, rated as 40 percent disabling; total left knee arthroplasty, previously rated as residuals of left knee trauma, rated as 30 percent disabling; fusion of the cervical spine, previously rated as arthritis of the cervical spine, rated as 30 percent disabling; tinnitus associated with traumatic encephalopathy, rated as 10 percent disabling; and chip fracture, first phalanx, left thumb, residuals fracture, left tibia, tonsillitis, scar residual, laceration right leg, and scar residual of left scalene node biopsy, rated as noncompensable, for a total disability rating of 70 percent, effective March 1, 2009.  The Veteran meets the schedular criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The question that remains, however, is whether his service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted in the introduction, during the June 2012 travel board hearing, the Veteran described poor memory and concentrating during his final employment that prevented him from doing his job as an aviation monitor.  This testimony raised the issue of entitlement to a TDIU.  The Veteran contends that his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.

In an August 2012 C&P examination report, the Veteran reported that he had difficulty communicating in all listening situations.  He stated that people had to speak loudly and that he needed visual cues to understand what they were saying.  The examiner opined that the Veteran's tinnitus would impact the ordinary conditions of his daily life but would not impact his ability to work.  Likewise, the examiner further opined that the Veteran's hearing loss would impact the ordinary conditions of his daily life, including the ability to work, but would not preclude him from working.

In a September 2012 C&P examination report, the examiner opined that the Veteran's headaches would not impact his ability to work.  The Veteran had migraine visual events with scintillating scotomata that could last up to an hour and involved his right eye.  This condition had been reoccurring infrequently since 2005.  The examiner opined that these migraines were not due to the Veteran's traumatic brain injury (TBI).  The Veteran also had right ocular pain on waking up occasionally, which was likely secondary to his migraines, and these had been infrequent for the last few years.  The examiner further opined that these were also not due to his TBI.  The examiner noted that the Veteran had a history of posttraumatic or tension type headaches on the left since his TBI in 1968 that occurred almost daily but were not prostrating.  

The VA examiner opined that the Veteran's residual conditions attributable to his TBI would not impact his ability to work.  The Veteran was employed as a monitor of the aviation industry until 1994.  He had intermittent migraine aura without headaches and infrequent migraine headaches.  The examiner noted that these migraine events were not associated with the Veteran's TBI.

In an August 2013 C&P examination report, the Veteran reported particular difficulty understanding conversations on the phone or watching TV.  He stated that he felt "isolated from conversations."  The examiner opined that the Veteran's hearing loss and tinnitus would not preclude him from working but should make work more difficult.

In a March 2015 C&P examination report, the Veteran was diagnosed with tinnitus.  His treatment plan did not include taking continuous medication.  The Veteran did have signs or symptoms attributable to Meniere's syndrome.  His tinnitus occurred more than once a week, for less than 24 hours.  The Veteran had no signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma, or any other diagnoses.  He did not have a benign neoplasm of the ear and had never had surgical treatment for any ear condition.  

On physical examination, the Veteran's external ear, ear canal, and tympanic membrane were all normal.  His gait was unsteady and antalgic due to his left knee and low back conditions and general age related issues.  The VA examiner reported that the Veteran's ear or peripheral vestibular conditions would have no impact on his ability to work.

The Veteran was also diagnosed with a left thumb injury.  He reported that he injured his left thumb during active duty but denied any specific issues with his left thumb at the moment.  The Veteran is right hand dominant.  He reported no flare-ups of the hand, finger, or thumb joints.  Range of motion results for the left hand were all normal.  There was no gap between the pad of the thumb and the fingers nor was there evidence of pain with use of the hand.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive-use testing and there was no additional function loss or range of motion after the repetitions.  The Veteran had no muscle atrophy or ankylosis in either his right or left hands.  The VA examiner opined that the Veteran's thumb injury would have no impact on his ability to perform any type of occupation task.

In the March 2015 C&P examination report, the Veteran was diagnosed with a left knee meniscal tear and degenerative arthritis.  The Veteran reported that he developed increased left knee pain in 2004 after extended physical therapy.  He had a total left knee replacement in 2006.  Additionally, he had a lower left leg tibial fracture which was casted during active duty service.  He reported decreased range of motion in both knees and had a low back condition unrelated to his knee condition.  This caused him muscle cramping with right knee flexion.  He reported increased left knee pain with prolonged standing and walking.  

The Veteran reported flare-ups in his left knee which were caused by prolonged standing and walking.  The Veteran reported functional loss or functional impairment of his left knee that consisted of decreased range of motion and endpoint pain.  The VA examiner noted that the Veteran's left knee had abnormal or outside of the normal range of motion.  Flexion was to 125 degrees and extension was to zero degrees.  Pain was noted on the examination but did not result in/cause any functional loss.  There was evidence of pain with weight bearing but no objective evidence of localized tenderness or pain on palpation or crepitus.  The Veteran was able to perform repetitive-use testing and there was no additional functional loss or range of motion.  

The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The Veteran was additionally limited by less movement than normal due to ankylosis, adhesion, etc.  He had weakened movement due to muscle or peripheral nerve injury, etc.  The Veteran had disturbance of locomotion and interference with standing.  Left knee forward flexion was rated 4/5 and extension was rated 5/5 for muscle strength.  The Veteran had no muscle atrophy in his left knee and no ankylosis.  Anterior instability, posterior instability, medial instability and lateral instability were all normal.  

The examiner noted that the Veteran had a meniscectomy in 1955 with residual signs or symptoms due to meniscectomy, arthroscopic, or other knee surgery.  The Veteran also had a total knee joint replacement in 2006 with residuals of intermediate degrees of residual weakness, pain, or limitation of motion.  The Veteran used a wheelchair occasionally and a walker regularly as a normal mode of locomotion.  The VA examiner opined that the Veteran's left knee condition would impact his ability to perform any type of occupational task and noted that the Veteran had left knee pain with increased activity and prolonged standing.  The Board notes that because the Veteran never submitted a Form 21-8940, it is unclear what his duties as an aviation monitor consisted of, and whether he was engaged in prolonged standing.

In the March 2015 C&P examination report, the Veteran was also diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The Veteran reported that he had chronic neck stiffness and pain that was worse with turning his head laterally and backwards.  He reported he slept with a cervical collar which helped his pain.  The Veteran also reported radicular pain from his neck to his left forearm associated with C8 and Th1 neuritis.  The Veteran is right hand dominant.  He reported flare-ups of his cervical spine which were caused by increased activity or anything that caused lateral turning of the head, especially to the left.  The Veteran reported functional loss and/or functional impairment of the cervical spine that consisted of decreased range of motion and painful movement.  
Range of motion results were abnormal or outside the normal range.  Forward flexion was to 35 degrees, extension was to 20 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 55 degrees and left lateral rotation was to 50 degrees.  Pain was noted on the examination and caused functional loss.  There was evidence of pain with weight bearing and there was objective evidence of localized tenderness or pain on palpation at the base of the scalp.  The Veteran was able to perform repetitive-use testing but there was no additional loss of function or range of motion.  Pain, weakness, and lack of endurance limited the Veteran's functional ability with repeated use over time as well as limited functional ability with flare-ups.  

The Veteran had localized tenderness, guarding, or muscle spasm which resulted in an abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran had a spinal fusion.  The Veteran also had localized tenderness and guarding resulting in abnormal gait or abnormal spinal contour as a result of his spinal fusion.  The examiner noted there was no ankylosis of the spine but that the Veteran was diagnosed with IVDS.  The Veteran had had no episodes of acute signs or symptoms, due to his IVDS, that required bed rest prescribed by a physician in the past 12 months.  The Veteran used a wheelchair and a walker regularly to assist his normal mode of locomotion.  The examiner noted that this was multifactorial age related.  The VA examiner opined that the Veteran's cervical spine condition would have no impact on his ability to work.

In a March 2015 C&P examination report, the Veteran was diagnosed with a TBI.  The Veteran reported that he sustained a head injury during active service and had memory issues and mild headaches.  His head injury did not cause him to be medically discharged and he served another eight years.  The VA examiner noted that the Veteran's ocular migraines are not related to his TBI and started in 2005.  The Veteran had some left sided headaches since his head injury which were non-prostrating, lasted 2-3 hours, and he took Tylenol as needed.  The Veteran had complaints of short term memory issues.

The examiner noted that the Veteran's judgment was normal, his social interaction was routinely appropriate, his orientation was always oriented to person, time, place, and situation, and his motor activity was normal.  The Veteran's visual spatial orientation was mildly impaired.  He sometimes got lost in unfamiliar surroundings.  The examiner noted that at the time of this examination, the Veteran was 82 years old and his impaired spatial orientation was a combination of age related issues as well as his old head injury.  The examiner further noted that the Veteran had subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  

The Veteran had mild or occasional headaches and mild anxiety.  He had no neurobehavioral effects, his consciousness was normal, and he was able to communicate and comprehend by spoken and written language.  The Veteran had residual attributable to his TBI that consisted of headaches and migraine headaches.  The VA examiner opined that the Veteran's residual conditions attributable to his TBI would have no impact on his ability to work.  

The Veteran was also diagnosed with posttraumatic headaches.  He reported 3-4 headaches a week lasting about three hours for which he took Tylenol as needed.  The Veteran experienced headache pain, less than once per day, and localized to the left side of his head.  He reported no non-headache symptoms.  The Veteran had no characteristic prostrating attacks of migraine or non-migraine headache pain.  The VA examiner opined that the Veteran's headache condition would have no impact on his ability to work.

In an April 2015 Addendum opinion, the VA examiner noted that the Veteran used a walker or motorized wheel chair to get around.  The examiner reported that the Veteran's service-connected left knee condition limited increased activity and prolonged standing and walking.  The Veteran's service-connected neck condition limited the turning of his head to the left side and would cause difficulty with heavy lifting and carrying.  The Veteran's TBI condition caused mild non-incapacitating headaches.  The examiner noted that the Veteran had some memory issues which could be related to both age factors as well as his TBI condition and noted that the Veteran was able to serve for eight more years in active duty after his head injury.  The examiner further noted that the Veteran's nonservice-connected lumbar spinal stenosis caused further decreased mobility as well as sciatica.  It was noted that the Veteran had nonservice-connected sleep apnea as well as carotid artery stenosis.  The Veteran reported that he drove short distances locally and had not worked in well over two decades.  He had a home health aide for assistance with cleaning, shopping, and long drives to appointments.

Based upon the evidence of record, the Board finds the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  In the August 2012 C&P examination report, the examiner reported that the Veteran's hearing loss would not preclude him from working.  

In the September 2012 C&P examination report, the examiner noted that the Veteran's headaches would not impact his ability to work and that his migraine events were not associated with his service-connected TBI.  In the August 2013 C&P examination report, the VA examiner noted that the Veteran's hearing loss and tinnitus would not preclude him from working.  In the March 2015 C&P examination reports, the VA examiner opined that the Veteran's ear conditions would have no impact on his ability to work; that his thumb injury would have no impact on his ability to perform any type of occupation task; that the Veteran's cervical spine problems were multifactorial and age related and his service-connected spine condition would have no impact on his ability to work; that the Veteran's subjective TBI residuals and symptoms would not interfere with work, instrumental activities of daily living, and would have no impact on his ability to work; and that the Veteran's headache condition would have no impact on his ability to work.  

As noted above, substantially gainful employment is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  Faust v. West, 13 Vet. App. 342 (2000).  

The Board notes that the Veteran retired from his job in 1994.  At that time, his only compensable service-connected disabilities were traumatic encephalopathy, rated as 10 percent disabling; total left knee arthroplasty, rated as 10 percent disabling; and fusion of the cervical spine, rated as 10 percent disabling.  The evidence does not indicate that the Veteran's service connected disabilities precluded him from working at the time of his retirement.  

The Board acknowledges that the Veteran is competent to report the observable symptoms of his service-connected disabilities that that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a matter, such as whether he was capable of substantial gainful employment.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's service-connected disabilities.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board finds that greater probative weight should be accorded the objective clinical findings of the March 2015 C&P examination reports and the April 2015 C&P Addendum opinion that do not show a level of disability associated with the Veteran's service-connected disabilities that would prevent obtaining and maintaining substantial gainful employment.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to a TDIU is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


